EXHIBIT 10.1

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), is executed as of October 14, 2008, by
and between Voyant International Corporation a Nevada corporation (the
“Company”), and The Brown Family Trust, an Alaskan trust (the “Lender”).

WHEREAS, the Company is preparing to conduct a Private Investment in Public
Equity offering (the “PIPE Offering”);

WHEREAS, in order to fund the Company’s operations until such PIPE Offering is
completed, the Company wishes to borrow $1,000,000 from the Lender as a
short-term bridge loan;

WHEREAS, the Lender is willing to provide such financing on terms and conditions
as set forth herein; and

WHEREAS, the Loan (as defined below) will be secured by all the assets of the
Company pursuant to the terms of an Amended and Restated Security Agreement,
dated as of February 29, 2008 (the “Security Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lender,
intending to be legally bound, agree as follows:

ARTICLE 1
DEFINITIONS

1.1

Defined terms.  Certain capitalized terms used in this Agreement shall have the
specific meanings defined below:

“Average Trading Price” shall mean the average closing bid price of the
Company’s common stock for a period of 20 consecutive trading days prior to the
Loan Closing Date.

“Business Day” shall mean a day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required by law to close.

“Common Stock” shall mean the common stock of the Company.

“Default Rate” shall mean the higher of (a) the highest prime rate of interest
per annum published in the Money Rate Table of the Western Edition of The Wall
Street Journal, as adjusted on a daily basis, plus twelve and one-quarter
percent (12.25%) per annum, or (b) twenty five (25.00%) per annum, in either
case compounded annually. The occurrence of any Event of Default will result in
the retroactive application of the Default Rate.





--------------------------------------------------------------------------------







“Equity Securities” shall mean the capital stock of such person or entity and/or
any Stock Equivalents of such person or entity.

“Indebtedness” shall mean:  (a) liabilities for borrowed money, (b) liabilities
for the deferred purchase price of property (including all liabilities created
or arising under any conditional sale or other title retention agreement with
respect to any such property), (c) all liabilities appearing on the Company’s
balance sheet in accordance with generally accepted accounting, (d) all
liabilities for borrowed money secured by any lien with respect to any property
owned by the Company (whether or not it has assumed or otherwise become liable
for such liabilities), (e) all the Company’s liabilities in respect of letters
of credit or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions (whether or not representing
obligations for borrowed money); and (f) any guaranty of by the Company with
respect to liabilities of a type described in any of clauses (a) through (e)
hereof.

“Interest Rate” shall mean 15.00% compounded annually.

“Loan Closing Date” or “Closing Date” shall mean the date upon which the Loan is
made to the Company.

“Stock Equivalents” of any person or entity shall mean options, warrants, calls,
rights, commitments, convertible securities and other securities pursuant to
which the holder, directly or indirectly, has the right to acquire (with or
without additional consideration) capital stock or equity of such person or
entity.

“Term” shall mean the period commencing with the Closing Date and expiring on
the Maturity Date, unless terminated earlier pursuant to the terms of this
Agreement.

“WAA Collateral” shall mean “Collateral” as defined in that certain Secured
Promissory Note, made by the Company to WAA, LLC dated November 9, 2006.




ARTICLE 2
THE LOAN

2.1

Loan.  According to the terms and subject to the conditions of this Agreement,
the Lender shall make a loan to the Company on the Loan Closing Date in the
amount of $1,000,000 in two advances as set forth in Section 2.3 below (the
“Loan”).  The Loan shall be evidenced by a single promissory note in the form
attached hereto as Exhibit A (“Note”), duly executed on behalf of the Company
and dated as of the Loan Closing Date.

2.2

Interest.  The Loan shall bear interest (“Interest”) from the date of an advance
by the Lender until the Maturity Date (as defined below) at the Interest Rate
(calculated on the basis of the actual number of days elapsed over a year of 360
days).  Interest is payable by the Company on each 30-day anniversary of the
date of this Agreement.  Notwithstanding anything to the contrary, in no event
shall the Interest Rate be less than 15.00% per annum, nor shall the Interest
Rate be adjusted to exceed the maximum amount permitted by applicable law.





2




--------------------------------------------------------------------------------







2.3

Prepayment of the Loan.  The Company may from time to time prepay all or any
portion of the Loan without premium or penalty of any type.  The Company shall
give the Lender at least three (3) Business Day prior written notice of its
intention to prepay the Loan, specifying the date of payment and the total
amount of the Loan to be paid on such date.  Once any portion of the Loan has
been repaid, the funds may not be re-borrowed.

2.4

Maturity Date.  Unless the Loan is earlier accelerated pursuant to the terms
hereof, the Loan and all accrued Interest thereon shall be due and payable in
full on the earlier of (i) the date that is three hundred and sixty (360) days
following the Loan Closing Date; and (ii) the date on which the Company has
received an aggregate of $3,500,000 in gross proceeds from the sale(s) of its
Equity Securities, from and after the Loan Closing Date, in one or a series of
transactions (the “Maturity Date”).

2.5

Conversion Right. The Lender shall have the right, at Lender’s option, at any
time after the completion of the Term, to convert all, or, in multiples of
$1.00, any part of the Loan into shares of the Company’s Common Stock equal to
the outstanding principal amount of the Loan divided by the Conversion Price.  

2.6

Conversion Price. The Loan will have a Conversion Price equal to the product of
0.8 multiplied by the Average Trading Price (the “Conversion Price”).

2.7

Forced Conversion. The Company shall have the right to force conversion of the
Loan provided that the average closing bid price for the Common Stock for a
period of 20 consecutive trading days exceeds a value equal to 5.0 multiplied by
the Conversion Price.

2.8

Lender Approval of Subsequent Financing, Seniority.  The Company covenants and
agrees that, until payment in full of all amounts due under this Agreement and
the Note:

(a)

The Company shall consult with Lender prior to seeking or applying for
additional bridge funding, other loans (with the exception of lines of credit
obtained for working capital, and trade payables incurred,  in the ordinary
course of business), other Indebtedness, or equity or equity-linked financing,
including, without limitation, the sale of any Equity Securities;  

(b)

The Company shall not accept, incur or enter into agreements for any additional
bridge funding, other loans (with the exception of lines of credit obtained for
working capital, and trade payables incurred, in the ordinary course of
business), other Indebtedness (other than Indebtedness permitted under Section
2.8(d)), or equity or equity-linked financing, including, without limitation,
the sale of any Equity Securities, without either (a) the prior written consent
of Lender, which consent may be withheld in Lender’s sole discretion or (b) all
amounts outstanding under the Loan being paid from the proceeds of such
transaction;

(c)

The Company shall not, and shall not permit any of its subsidiaries to, directly
or indirectly declare or pay any dividend or make any distribution on account of
the Common Stock of the Company or any Equity Securities of its subsidiaries
(other than dividends or distributions payable to the Company) without the prior
written consent of Lender, which consent may be withheld in Lender’s sole
discretion;





3




--------------------------------------------------------------------------------







(d)

The Company shall not incur any Indebtedness (other than trade payables incurred
in the ordinary course of business) without the prior written consent of Lender,
which consent may be withheld in Lender’s sole discretion; and

(e)

The Company shall not voluntarily prepay any Indebtedness or any portion thereof
(other than trade payables incurred in the ordinary course of business) without
the prior written consent of Lender, which consent may be withheld in Lender’s
sole discretion.

ARTICLE 3
CONDITIONS PRECEDENT TO THE LOAN

3.1

Conditions on the Loan Closing Date.  The obligation of the Lender to make the
Loan pursuant to Section 2.1 shall be subject to the satisfaction, on or before
the Loan Closing Date, of the conditions set forth in this Section.  If the
conditions set forth in this Section are not met on or prior to the Loan Closing
Date, the Lender shall have no obligation to make the Loan.

(a)

The Company shall have duly executed and delivered to the Lender the Note
representing the Loan.

(b)

The Security Agreement to secure the repayment of all Obligations (as defined
therein) to the Lender and granting the Lender a continuing security interest in
all presently existing and hereafter acquired assets and property of the Company
of whatever nature and wherever located, which such security interest shall be
senior to all other security interests or encumbrances against the assets and
property of the Company, except that security interest held by WAA, LLC in the
WAA Collateral, shall be in full force and effect.

(c)

The Company shall have duly authorized, executed, and delivered to the Lender a
Common Stock Purchase Warrant, in the form attached hereto as Exhibit B.

(d)

There shall exist no material adverse change in the condition (financial or
otherwise), results of operations, assets, properties or prospects of the
Company since June 30, 2008, the date of the most recent financial statements
provided to Lender.

(e)

There shall exist no material default in any of the Company’s obligations under
any contract or agreement.

(f)

The Company shall be in material compliance with all applicable laws.

(g)

The Company shall have retained Gemini Partners, Inc. or GP Group, LLC as its
exclusive financial advisor in connection with the PIPE Offering, and shall
provide evidence of such engagement.

(h)

The Lender shall have received such other documents, certificates, or other
materials as it reasonably requests from the Company with respect to the
transaction contemplated by Agreement, the Note, and the Security Agreement.   

(i)

The Amended and Restated Intercreditor Agreement between WAA, LLC and the Lender
dated as of February 29, 2008 shall be in full force and effect.





4




--------------------------------------------------------------------------------







ARTICLE 4
REPRESENTATIONS AND WARRANTIES

4.1

Due Incorporation and Good Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada with full and adequate power to carry on and conduct its business as
presently conducted, and is duly licensed or qualified in all foreign
jurisdictions wherein the failure to be so qualified or licensed would
reasonably be expected to have a material adverse effect on the business of the
Company.

4.2

Due Authorization.  The Company has full right, power and authority to enter
into this Agreement, to make the borrowings hereunder and execute and deliver
the Note as provided herein and to perform all of its duties and obligations
under this Agreement, the Note, and the Security Agreement.  The execution and
delivery of this Agreement, the Note, and the Security Agreement will not, nor
will the observance or performance of any of the matters and things herein or
therein set forth, violate or contravene any provision of law or the Company’s
bylaws or certificate of incorporation.  All necessary and appropriate corporate
action on the part of the Company has been taken to authorize the execution and
delivery of this Agreement, the Note and the Security Agreement.  Concurrently
with the execution of this Agreement, the Company will deliver to the Lender a
copy of the minutes of the meeting of the Company’s Board of Directors
authorizing the Company to enter into this Agreement, the Note and the Security
Agreement, to make the borrowings as provided herein, and to perform all of its
duties and obligations under this Agreement, the Note and the Security
Agreement.

4.3

Enforceability.  Each of this Agreement, the Note, and the Security Agreement
has been validly executed and delivered by the Company and constitutes the
legal, valid and binding obligations of the Company enforceable against it in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ right and to the availability of the remedy of
specific performance.

4.4

Capitalization.  All of the Company’s authorized and outstanding equity
securities (including securities convertible into equity securities) are
identified on Schedule A attached hereto.  Other than as set forth on
Schedule A, there are no outstanding shares of capital stock or any options,
warrants or other preemptive rights, rights of first refusal or similar rights
to purchase equity securities of the Company.  Other than as set forth on
Schedule B, the Company has no Indebtedness.  Schedule B sets forth a true and
correct list of all Indebtedness of the Company including the maturity dates and
payment obligations and schedules thereof.

4.5

Subsidiaries.  Except as disclosed on Schedule C, the Company owns no securities
of any other entity, and there are no outstanding shares of capital stock or any
options, warrants or other preemptive rights, rights of first refusal or similar
rights to purchase equity securities of any other entity.  

4.6

Compliance with Laws.  The nature and transaction of the Company’s business and
operations and the use of its properties and assets do not, and during the term
of this Agreement shall not, violate or conflict with in any material respect
any applicable law, statute, ordinance, rule, regulation or order of any kind or
nature.





5




--------------------------------------------------------------------------------







4.7

Absence of Conflicts.  The execution, delivery and performance by the Company of
this Agreement, the Note, and the Security Agreement, and the transactions
contemplated hereby and thereby, do not constitute a breach or default, or
require consents under, any agreement, permit, contract or other instrument to
which the Company is a party, or by which the Company is bound or to which any
of the assets of the Company is subject, or any judgment, order, writ, decree,
authorization, license, rule, regulation, or statute to which the Company is
subject.

4.8

Litigation and Taxes.  Except as disclosed in Schedule D, there is no litigation
or governmental proceeding pending, or to the best knowledge of the Company
after due inquiry, threatened, against the Company. Except as disclosed in
Schedule D, the Company has duly filed all applicable income or other tax
returns and has paid all material income or other taxes when due.  Except as
disclosed in Schedule D, there is no controversy or objection pending, or to the
best knowledge of the Company after due inquiry, threatened in respect of any
tax returns of the Company.

4.9

No Omissions or Misstatements.  None of the information included in this
Agreement, other documents or information furnished or to be furnished by the
Company contains any untrue statement of a material fact or is misleading in any
material respect or omits to state any material fact.  Copies of all documents
referred to herein have been delivered or made available to the Lender and
constitute true and complete copies thereof and include all amendments,
schedules, appendices, supplements or modifications thereto or waivers
thereunder.

4.10

Financial Statements.  The financial statements of the Company are complete and
correct, have been prepared from the books and records of the Company in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved, except for changes specified therein and except
that unaudited financial statements are not accompanied by notes, and present
fairly the financial condition, results of operations, shareholders’ equity and
changes in financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and for the periods specified therein.  Except as set
forth in the balance sheet as of June 30, 2008 included in such financial
statements or incurred in the ordinary course of business since June 30, 2008,
the Company has no indebtedness, obligation or liability, absolute, accrued,
contingent or otherwise, and there has been no material adverse change in the
condition (financial or otherwise), results of operations, assets, properties or
prospects of the Company.

4.11

Company Knowledge and Experience.  The Company (together with its accountants,
legal counsel and other representatives with whom it has consulted in connection
with this Agreement) has such knowledge, experience and access to professional
advice in financial and business matters, including loans like the Loan, to be
capable of evaluating the risks and merits of receiving the Loan pursuant to
this Agreement, and the Company has obtained such professional third-party
advice concerning the Loan and the transactions contemplated hereby as it has
desired and deemed prudent.

4.12

Lender Security Interest.  The Lender holds a perfected security interest, or
shall be able to effect such interest within a reasonable time after the Closing
Date, in the Collateral (as defined in the Security Agreement).





6




--------------------------------------------------------------------------------







ARTICLE 5
COVENANTS

5.1

Negative Covenants of the Company.  The Company covenants and agrees that, from
the Loan Closing Date until the Maturity Date (and, in any event, during such
time as any portion of the Loan or any Interest thereon is outstanding), without
the prior written consent of the Lender, which consent may be withheld in
Lender’s sole discretion, the Company will not:

(a)

create, incur, assume or suffer to exist, without the Lender’s prior written
consent, which consent the Lender may withhold in its sole and absolute
discretion, any secured Indebtedness (other than the Indebtedness related to the
WAA Collateral) or any other Indebtedness (other than trade payables arising in
the Company’s ordinary course of business) that is in any way senior or superior
to this Agreement or the indebtedness represented hereby, except as permitted by
Section 2.8(b);

(b)

issue any Equity Securities, except as permitted by Section 2.8(b) or pursuant
to Stock Equivalents outstanding on the Loan Closing Date;

(c)

merge or consolidate with or into any other corporation or sell or otherwise
convey 25% or more of its assets;

(d)

in a single transaction or series of related transactions, effect a significant
acquisition of any business or entity (for purposes hereof, a “significant”
acquisition shall be determined in accordance with Instructions 2, 3 and 4 or
Item 2 of Form 8-K of the Securities and Exchange Commission);

(e)

engage in any business other than the business conducted by the Company on the
Loan Closing Date;

(f)

declare, set aside or pay any dividend or other distribution on any of its
capital stock;

(g)

engage in any transaction with any Affiliate (as such term is defined in
Rule 501(b) of the Securities Act of 1933, as amended) on terms less favorable
to the Company than could be obtained from an unrelated party;

(h)

amend its Articles of Incorporation or Bylaws in any manner that adversely
affects the rights associated with this Agreement, the Common Stock issuable
upon the exercise of the Warrant, or the Warrant; or

(i)

increase the principal amount of the Note above $1,000,000;

(j)

voluntarily prepay in whole or in part, or modify, any indebtedness outstanding
on the Loan Closing Date, prior to the repayment of the Note in full, except
that the Company may pay WAA, LLC $50,000 of the Company’s Indebtedness to WAA,
LLC.

The Company will give notice to the Lender of any breach under any provisions of
this Agreement within three (3) business days after the discovery by the Company
of such breach.  





7




--------------------------------------------------------------------------------







5.2

Affirmative Covenants of the Company.  The Company covenants and agrees that,
from the Loan Closing Date until the Maturity Date (and, in any event, during
such time as any portion of the Loan or any Interest thereon is outstanding),
the Company shall:

(a)

operate its business only in the ordinary course, maintain its properties and
assets in good repair, working order and condition, and conduct all transactions
with third parties, including affiliates of the Company, on an arm’s length
basis;

(b)

cause to be done all things reasonably necessary to maintain, preserve and renew
its corporate existence and all material licenses, authorizations and permits
necessary to the conduct of its businesses;

(c)

comply with all applicable laws, rules and regulations of all governmental
authorities, the violation of which could reasonably be expected to have a
material adverse effect on its business, properties or prospects;

(d)

deliver to the Lender within 15 days after the end of each fiscal month and
within 30 days of the end of each fiscal quarter, (i) unaudited consolidated
financial statements (including balance sheets, statements of income and loss,
statements of cash flow and statements of shareholders’ equity) all in
reasonable detail, fairly presenting the financial position and the results of
operations of the Company as of the end of and through such periods, prepared in
accordance with generally accepted accounting principles, consistently applied
in the United States and consistent with past practice; (ii) a statement of any
litigation or legal action pending or threatened against the Company certified
as true and correct by the Company’s Chief Executive Officer; and (iii) such
other reports as the Lender may reasonably request.  Lender acknowledges that
said information will constitute material, nonpublic information and shall keep
said information confidential until it has been publicly released by Company.

(e)

deliver to the Lender within five days after they are available (but in any
event within ninety days after the end of each of its fiscal years) the
Company’s audited annual financial statements and the Company’s annual budget,
and allow the Lender reasonable access during normal business hours to visit the
Company and inspect the financial records of the Company; and

(f)

provide the Lender with copies of all minutes of any meeting of the Board of
Directors of the Company promptly after they become available, but in no event
more than 4 days after the date of any meeting.

ARTICLE 6
DEFAULT

6.1

Events of Default.  The occurrence of any of the following events (each an
“Event of Default”), not cured in the applicable cure period, if any, shall
constitute an Event of Default of the Company:

(a)

a breach of any representation, warranty, covenant or other provision of this
Agreement, the Note or the Security Agreement, which, if capable of being cured,
is not





8




--------------------------------------------------------------------------------







cured within three days following the earlier of (i) notice thereof to the
Company and (ii) the Company becoming aware of such breach;

(b)

the failure to make when due any payment described in this Agreement, the Note
or the Security Agreement, whether on or after the Maturity Date, by
acceleration or otherwise;

(c)

the failure of the Company to issue the Warrant to the Lender, and to thereafter
comply with the terms thereof; or

(d)

(i) the application for the appointment of a receiver or custodian for the
Company or the property of the Company, which application is not dismissed
within 60 days, (ii) the entry of an order for relief or the filing of a
petition by or against the Company under the provisions of any bankruptcy or
insolvency law, which petition, in the case of a filing against the Company, is
not dismissed within 60 days (iii) any assignment for the benefit of creditors
by or against the Company, or (iv) the Company becomes insolvent.

6.2

Effect of Default.  Upon the occurrence of any Event of Default that is not
cured within any applicable cure period, the Lender may elect, by written notice
delivered to the Company, to take any or all of the following actions:
 (i) declare this Agreement terminated and the outstanding amounts under the
Note to be forthwith due and payable, whereupon the entire unpaid Loan, together
with accrued and unpaid Interest thereon, and all other cash obligations
hereunder, shall become forthwith due and payable, without presentment, demand,
protest or any other further notice of any kind, all of which are hereby
expressly waived by the Company, anything contained herein or in the Note or the
Security Agreement to the contrary notwithstanding, (ii) increase the aggregate
interest due to the Lender to be equal to the amount of the Loan multiplied by
the Default Interest Rate from the Loan Closing Date until the Maturity Date
(calculated on the basis of the actual number of days elapsed over a year of 360
days), as well as on any days Lender remains unpaid in full, including both
principal and interest, following the Maturity Date and (iii) exercise any and
all other remedies provided hereunder or available at law or in equity upon the
occurrence and continuation of an Event of Default.  In addition, during the
occurrence of any Event of Default, the Company shall not pay make any payment
on any other outstanding indebtedness of the Company (other than indebtedness of
the Company to which the Lender has agreed in writing to subordinate this
Agreement and the Note hereunder).

ARTICLE 7
WARRANT

7.1

Issuance of Warrant.  The Company will issue to the Lender at the closing of the
Loan a Common Stock Purchase Warrant (the "Warrant") to purchase common stock of
Company in the form attached hereto as Exhibit C, appropriately completed as
follows:

(a)

The number of shares for which the Warrant shall be exercisable shall be equal
to the product of the Loan Amount and 1.5 multiplied by a fraction, the
numerator of which is $1.00 and the denominator of which shall be equal to the
average closing bid price of the Company’s common stock for a period of 20
consecutive trading days prior to the Closing





9




--------------------------------------------------------------------------------







Date (the “Average Trading Price”).  However, in the event that all or any
portion of the Loan, all or any portion of the accrued Interest thereon and all
other sums due hereunder and under the Note, have not been received by Lender on
or before the date that is three hundred and sixty (360) days following the Loan
Closing Date, the number of shares for which the Warrant shall be exercisable
shall increase by ten percent (10%) per each thirty (30) day period or part
thereof until the Loan and all accrued Interest are paid in full. The additional
warrants shall herein be defined as the “Default Warrants” and the exercise
price of the additional shares for which the Warrant shall be exercisable
pursuant to the foregoing sentence shall be $0.01 per share.

(b)

Seventy-five percent (75%) of the shares for which the Warrant shall be
exercisable shall have an exercise price equal to $0.01 per share. The remaining
shares for which the Warrant shall be exercisable shall have an exercise price
per share equal to the Average Trading Price.

(c)

The date of the Warrant shall be the Loan Closing Date.

7.2

Warrant Obligations.  The Company shall comply on a timely basis with each and
every obligation under the Warrant.  

7.3

Registration Rights.  The Lender shall have the registration rights provided in
Section 3 of the Warrant, “Registration Rights”.

ARTICLE 8
MISCELLANEOUS

8.1

Successors and Assigns; Participations.  Subject to the exceptions specifically
set forth in this Agreement, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and assigns of the parties.  This Agreement
may be assigned solely by the Lender.  Furthermore, although this Agreement, the
Note and the Security Agreement name the Lender as the holder thereof and/or the
lender thereunder, the Lender is authorized to sell participation interests in
the Loan to one or more other persons or entities.  The Company agrees that:
 (a) each holder of a participation interest will be entitled to rely on the
terms of this Agreement, the Note and the Security Agreement as if such holder
had been named as an original party hereto and thereto; and (b) the Lender is
authorized to provide all information furnished by the Company to the Lender to
each holder of a participation interest.

8.2

Titles and Subtitles.  The titles and subtitles of the Sections of this
Agreement are used for convenience only and shall not be considered in
construing or interpreting this agreement.

8.3

Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:





10




--------------------------------------------------------------------------------











if to Company, to:
Dana Waldman, CEO

Voyant International Corporation

444 Castro Street, Suite 318

Mountain View, CA 94041

Fax: (650) 691-4458

 

with a copy to:

Richardson & Patel LLP

10900 Wilshire Boulevard, Suite 500

Los Angeles, CA 90024

Attn: Jennifer Post

Fax: (310) 208-1154

 

if to the Lender, to:
The Brown Family Trust

Brothers Wealth Management, LLC

815-A Brazos Street #228

Austin, TX 78701

Attn: W. Jeff Black

 

with a copy to:

Thompson & Knight L.L.P.

1722 Routh Street, Suite 1500

Dallas TX 75201

Attn:  William J. Schuerger, Esq.
 

Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed.  All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

8.4

Governing Law.  This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of California without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

8.5

Waiver and Amendment.  Any term of this Agreement may be amended, waived or
modified with the written consent of the Company and the Lender.

8.6

Remedies.  No delay or omission by the Lender in exercising any of its rights,
remedies, powers or privileges hereunder or at law or in equity and no course of
dealing between the Lender and the undersigned or any other person shall be
deemed a waiver by the Lender of any such rights, remedies, powers or
privileges, even if such delay or omission is continuous or repeated, nor shall
any single or partial exercise of any right, remedy, power or privilege





11




--------------------------------------------------------------------------------







preclude any other or further exercise thereof by the Lender or the exercise of
any other right, remedy, power or privilege by the Lender.  The rights and
remedies of the Lender described herein shall be cumulative and not restrictive
of any other rights or remedies available under any other instrument, at law or
in equity.  

8.7

Expenses.  The Company shall pay all customary costs and expenses incurred by
the Lender in connection with the negotiation and preparation of the documents
contemplated by this Agreement and the Loan closing (including the Lender’s
reasonable attorneys’ fees).

8.8

Integration.  This Agreement, along with the Note and the Security Agreement,
constitutes the complete and exclusive agreement between the Company and the
Lender with respect to the subject-matter herein and replaces and supersedes any
and all other prior written and oral agreements or statements by such parties
hereto relating to such subject-matter.

8.9

Prevailing Party.  If either party hereto brings any legal suit, action or
proceeding against another party arising out of, relating to, or concerning the
interpretation or the enforcement of rights and duties hereunder or any
transaction related hereto (collectively, an “Action”), the losing party shall
pay to the prevailing party a reasonable sum for attorneys’ fees and shall
reimburse all costs (whether or not such costs are otherwise recoverable under
the provisions of the California Code of Civil Procedure or other statutory law
of California or any other jurisdiction) incurred in connection with the
prosecution or defense of such Action and/or enforcement of any judgment, order,
ruling or award granted therein, all of which shall be deemed to have accrued on
the commencement of such Action and shall be paid whether or not such Action is
prosecuted to a judgment, order, ruling or award.  “Prevailing Party” within the
meaning of this Section includes, without limitation, a party which agrees to
dismiss an Action on the other party’s payment of some or all sums allegedly due
or performance of some or all of the covenants allegedly breached, or which
obtains substantially the relief sought by it.





12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Loan Agreement to be signed in
its name on the date first set forth above.




 

THE BROWN FAMILY TRUST




By:___________________________________

      Daryl D. Brown,

      Discretionary and Investment Trustee




 

VOYANT INTERNATIONAL CORPORATION




By: ___________________________________

     David R. Wells,

     Chief Financial Officer












